 

Exhibit 10.4

 

ISONICS CORPORATION

2008 EQUITY PLAN

 

                1.             Purposes of and Benefits Under the Plan.  This
2008 Equity Plan (the “Plan”) is intended to compensate new, continuing, and
existing employees, officers, consultants, and advisors of Isonics Corporation
and its controlled, affiliated and subsidiary entities (collectively, the
“Corporation”), so that they may acquire or increase their proprietary interest
in the Corporation. The Plan is intended to facilitate the Corporation’s efforts
to:  (i) induce qualified persons to become employees, officers, directors,
consultants and advisors of the Corporation; (ii) compensate new, continuing and
exiting employees, officers, directors, consultants and advisors for services
provided to the Corporation; and (iii) encourage such persons to remain in the
employ of or associated with the Corporation and to put forth maximum efforts
for the success of the Corporation.  Options granted by the Committee pursuant
to this Plan do not constitute “incentive stock options” within the meaning of
Section 422 of the Internal Revenue code and instead are “non-qualified stock
options” (“Non-qualified Stock Options”).

 

                2.             Definitions.  As used in this Plan, the following
words and phrases shall have the meanings indicated:

 

(a)           “Board” shall mean the Board of Directors of the Corporation.

 

(b)           “Bonus” shall mean the grant of shares of Common Stock pursuant to
Section 8 of this Plan.

 

(c)           “Committee” shall mean any committee appointed by the Board to
administer this Plan, if one has been appointed.  If no Committee has been
appointed, the term “Committee” shall mean the Board.

 

(d)           “Common Stock” shall mean the Corporation’s no par value common
stock.

 

(e)           “Disability” shall mean a Recipient’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expected to last for a continuous period of not less than 12 months.  If
the Recipient has a disability insurance policy, the term “Disability” shall be
as defined therein.

 

(f)            “Fair Market Value” per share as of a particular date shall mean
the last sale price of the Corporation’s Common Stock as reported on a national
securities exchange, or on the OTC — Bulletin Board, or if the quotation for the
last sale reported is not available for the Corporation’s Common Stock, the
average of the closing bid and asked prices of the Corporation’s Common Stock as
so reported or, if such quotations are unavailable, the value determined by the
Committee in accordance with its discretion in making a bona fide, good faith
determination of fair market value.  Fair Market Value shall be determined
without regard to any restriction other than a restriction which, by its terms,
never will lapse.

 

--------------------------------------------------------------------------------


 

(g)           “Option” shall mean a Non-qualified Stock Option granted pursuant
to Sections 6 and 7 of this Plan.

 

(h)           “Recipient” means any person granted an Option or awarded a Bonus
hereunder.

 

(i)            “Internal Revenue Code” shall mean the United States Internal
Revenue Code of 1986, as amended from time to time.

 

                3.             Administration.

 

(a)           The Plan shall be administered by the Committee.  The Committee
shall have the authority in its discretion, subject to and not inconsistent with
the express provisions of the Plan, to administer the Plan and to exercise all
the powers and authorities either specifically conferred under the Plan or
necessary or advisable in the administration of the Plan, including the
authority:

 

·                  to grant Options and Bonuses; to determine the vesting
schedule and other restrictions, if any, relating to Options and Bonuses;

 

·                  to determine the purchase price of the shares of Common Stock
covered by each Option (the “Option Price”);

 

·                  to determine the persons to whom, and the time or times at
which, Options and Bonuses shall be granted;

 

·                  to determine the number of shares to be covered by each
Option or Bonus;

 

·                  to determine Fair Market Value per share; to interpret the
Plan;

 

·                  to prescribe, amend and rescind rules and regulations
relating to the Plan;

 

·                  to determine the terms and provisions of the Option
agreements (which need not be identical) entered into in connection with Options
granted under the Plan; and

 

·                  to make all other determinations deemed necessary or
advisable for the administration of the Plan.

 

The Committee may delegate to one or more of its members or to one or more
agents such administrative duties as it may deem advisable, and the Committee or
any person to whom it has delegated duties as aforesaid may employ one or more
persons to render advice with respect to any responsibility the Committee or
such person may have under the Plan.

 

(b)           Options and Bonuses granted under the Plan shall be evidenced by
duly adopted resolutions of the Committee included in the minutes of the meeting
at which they are adopted or in a unanimous written consent.

 

2

--------------------------------------------------------------------------------


 

(c)           The Committee shall endeavor to administer the Plan and grant
Options and Bonuses hereunder in a manner that is compatible with the
obligations of persons subject to Section 16 of the U.S. Securities Exchange Act
of 1934 (the “1934 Act”), although compliance with Section 16 is the obligation
of the Recipient, not the Corporation.  Neither the Committee, the Board nor the
Corporation can or does assume any legal responsibility for a Recipient’s
compliance with his obligations under Section 16 of the 1934 Act.

 

(d)           No member of the Committee or the Board shall be liable for any
action taken or determination made in good faith with respect to the Plan or any
Option or Bonus granted hereunder.

 

                4.             Eligibility.

 

(a)           Subject to certain limitations hereinafter set forth, Options and
Bonuses may be granted to employees, officers, directors, consultants and
advisors of the Corporation.  In determining the persons to whom Options or
Bonuses shall be granted and the number of shares to be covered by each Option
or Bonus, the Committee shall take into account the duties of the respective
persons, their present and potential contributions to the success of the
Corporation, and such other factors as the Committee shall deem relevant to
accomplish the purposes of the Plan.

 

(b)           A Recipient shall be eligible to receive more than one grant of an
Option or Bonus during the term of the Plan, on the terms and subject to the
restrictions herein set forth.

 

                5.             Stock Reserved.

 

(a)           The stock subject to Options or Bonuses hereunder shall be shares
of Common Stock.  Such shares, in whole or in part, may be authorized but
unissued shares or shares that shall have been or that may be reacquired by the
Corporation.  The aggregate number of shares of Common Stock as to which Options
and Bonuses may be granted from time to time under the Plan shall not exceed
25,000,000 subject to adjustment as provided in Section 7(h) hereof.

 

(b)           If any Option outstanding under the Plan for any reason expires or
is terminated without having been exercised in full, or if any Bonus granted is
forfeited because of vesting or other restrictions imposed at the time of grant,
the shares of Common Stock allocable to the unexercised portion of such Option
or the forfeited portion of the Bonus shall become available for subsequent
grants of Options and Bonuses under the Plan.

 

                6.             Non-qualified Stock Options.  Options granted
pursuant to the Plan are intended to constitute Non-qualified Stock Options and
shall be subject to the general terms and conditions specified in Section 7
hereof.

 

                7.             Terms and Conditions of Options.  Each Option
granted pursuant to the Plan shall be evidenced by a written Option agreement
between the Corporation and the Recipient, which

 

3

--------------------------------------------------------------------------------


 

agreement shall, unless otherwise determined by the Committee, be substantially
in the form of Exhibit A hereto as modified from time to time by the Committee
in its discretion, and which shall, unless otherwise determined by the
Committee, comply with and be subject to the following terms and conditions:

 

(a)           Number of Shares.  Each Option agreement shall state the number of
shares of Common Stock covered by the Option.

 

(b)           Option Price.  Subject to adjustment as provided in Section 7
(h) hereof, each Option agreement shall state the Option Price, which shall be
determined by the Committee subject only to the following restrictions:

 

(1)           Each Option agreement shall state the Option Price, which shall be
not less than 100% of the Fair Market Value per share on the effective date of
grant of the Option.

 

(2)           The date on which the Committee adopts a resolution expressly
granting an Option shall be considered the day on which such option is granted,
unless a future date is specified in the resolution.

 

(c)           Term of Option.  Each Option Agreement shall state the period
during and times at which the Option shall be exercisable, in accordance with
the following limitations:

 

(1)           The date on which the Committee adopts a resolution expressly
granting an Option shall be considered the day on which such Option is granted,
unless a future date is specified in the resolution, although any such grant
shall not be effective until the Recipient has executed an Option Agreement with
respect to such Option.

 

(2)           The exercise period of any Option shall not exceed ten years from
the date of grant of the Option.

 

(3)           The Committee shall have the authority to accelerate or extend the
exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate, but no option
may be extended beyond ten years for the date of grant.

 

(4)           The exercise period shall be subject to earlier termination as
provided in Sections 7(e) and 7(f) hereof, and, furthermore, shall be terminated
upon surrender of the Option by the holder thereof if such surrender has been
authorized in advance by the Committee.

 

4

--------------------------------------------------------------------------------


 

(d)           Method of Exercise and Medium and Time of Payment.

 

(1)           An Option may be exercised as to any or all whole shares of Common
Stock as to which it then is exercisable; provided, however, that no Option may
be exercised as to less than 100 shares (or such number of shares as to which
the Option is then exercisable if such number of shares is less than 100) or
$1,000, whichever is greater.

 

(2)           Each exercise of an Option granted hereunder, whether in whole or
in part, shall be effected by written notice to the Secretary of the Corporation
designating the number of shares as to which the Option is being exercised, and
shall be accompanied by payment in full of the Option Price for the number of
shares so designated or by notice that Recipient is exercising the Option by use
of the cashless exercise rights provided in Section 7(d)(5) hereof, together
with any written statements required by, or deemed by the Corporation’s counsel
to be advisable pursuant to, any applicable securities laws.

 

(3)           The Option Price shall be paid in cash, or in accordance with the
cashless exercise rights of Section 7(d)(5) hereof, or in shares of Common Stock
having a Fair Market Value equal to such Option Price, or in property or in a
combination of cash, shares and property and, subject to approval of the
Committee, may be effected in whole or in part with funds received from the
Corporation at the time of exercise as a compensatory cash payment for services
previously rendered.

 

(4)           The Committee shall have the sole and absolute discretion to
determine whether or not property other than cash, a cashless exercise as
described in Section 7(d)(5), or shares of Common Stock may be used to purchase
the shares of Common Stock hereunder and, if so, to determine the value of the
property received.

 

(5)           Recipient may exercise an Option granted under this Plan through a
“cashless exercise right”, whereby if the notice of exercise to the Corporation
by Recipient specifies that the exercise of an Option is made pursuant to the
cashless exercise rights of this Section 7(d)(5), then the Corporation shall
deliver to Recipient, without further payment by Recipient of the Option Price
or any cash or other consideration, the number of shares of the Common Stock
computed using the following formula:

 

X =          Y(A-B)

                    A

 

Where:

 

X =                             the number of Option Shares to be issued to the
Recipient pursuant to the exercise of the Option;

 

Y =                              the number of Shares that may be purchased upon
exercise of the Option;

 

A =                            the Fair Market Value of one share of Common
Stock; and

 

B =                              the Option’s exercise price per share of Common
Stock.

 

5

--------------------------------------------------------------------------------


 

(6)           The Recipient shall make provision for the withholding of taxes as
required by Section 9 hereof.

 

(e)           Termination of Relationship With Corporation.

 

(1)           Unless otherwise provided in the Option agreement by and between
the Corporation and the Recipient, if the Recipient ceases to be an employee,
officer, advisor, or consultant of the Corporation (other than by reason of
death, Disability or retirement), all Options theretofore granted to such
Recipient but not theretofore exercised shall terminate three months following
the date the Recipient ceased to be an employee, officer, advisor or consultant
of the Corporation; provided, however, that notwithstanding any other provision
in this paragraph 7(e)(1), if the Recipient’s relationship with the Corporation
is terminated for “Cause” (as such term is defined in Section 7(k)), then the
Recipient’s Options shall terminate upon the date of termination of employment
or termination of the Recipient’s other relationship with the Corporation.

 

(2)           Nothing in the Plan or in any Option or Bonus granted hereunder
shall confer upon an individual any right to continue in the employ of or
continue any other relationship with the Corporation or interfere in any way
with the right of the Corporation to terminate such employment or other
relationship between the individual and the Corporation.

 

(f)            Death, Disability or Retirement of Recipient.  Unless otherwise
provided in the Option agreement by and between the Corporation and the
Recipient:

 

                (1) if a Recipient shall die: (A) while an employee, officer,
advisor, or consultant of the Corporation; or (B) within ninety days after the
termination of such Recipient as an employee, officer, advisor or consultant,
other than termination for Cause; or

 

                (2) if the Recipient’s relationship with the Corporation shall
terminate by reason of Disability or retirement;

 

                then all Options theretofore granted to such Recipient (whether
or not otherwise exercisable) unless earlier terminated in accordance with their
terms, may be exercised at any time within one year after the date of death,
Disability or retirement of the Recipient by the Recipient or by the Recipient’s
estate or by a person who acquired the right to exercise such Options by bequest
or inheritance.

 

6

--------------------------------------------------------------------------------


 

(g)           Transferability Restriction.

 

(1)           Options granted under the Plan shall not be transferable other
than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Internal Revenue Code or
Title I of the Employee Retirement Income Security Act of 1974, or the
rules thereunder.  Options may be exercised during the lifetime of the Recipient
only by the Recipient and thereafter only by Recipient’s legal representative.

 

(2)           Any attempted sale, pledge, assignment, hypothecation or other
transfer of an Option contrary to the provisions hereof and/or the levy of any
execution, attachment or similar process upon an Option, shall be null and void
and without force or effect and shall result in a termination of the Option.

 

(3)           (A)  As a condition to the transfer of any shares of Common Stock
issued upon exercise of an Option granted under this Plan or granted as a Bonus,
the Corporation may require (x) an opinion of counsel, reasonably satisfactory
to the Corporation, to the effect that such transfer will not be in violation of
the U.S. Securities Act of 1933, as amended (the “1933 Act”) or any other
applicable securities laws or (y) that transfer of such shares has been
registered under federal and all applicable state securities laws.  (B) The
Corporation shall be authorized to refrain from delivering or transferring
shares of Common Stock until the Committee determines that such delivery or
transfer will not violate applicable securities laws and the Recipient has
tendered to the Corporation any federal, state or local tax owed by the
Recipient as a result of exercising the Option or disposing of any Common Stock
when the Corporation has a legal liability to satisfy such tax.  (C)  The
Corporation shall not be liable for damages due to delay in the delivery or
issuance of any stock certificate for any reason whatsoever, including, but not
limited to, a delay caused by listing requirements of any securities exchange or
any registration requirements under the 1933 Act, the 1934 Act, or under any
other state, federal or provincial law, rule or regulation, except where such
delay is due to the Corporation’s failure to act in good faith.  (D)  The
Corporation is under no obligation to take any action or incur any expense in
order to register or qualify the delivery or transfer of shares of Common Stock
under applicable securities laws or to perfect any exemption from such
registration or qualification.  (E) The Corporation will not be liable to any
Recipient for failure to deliver or transfer shares of Common Stock if such
failure is based upon the provisions of this paragraph 7(g)(3).

 

(h)           Effect of Certain Changes.

 

(1)           If there is any change in the number of shares of outstanding
Common Stock through the declaration of stock dividends, or through a
recapitalization resulting in stock splits or combinations or exchanges of such
shares, the number of shares of Common Stock available for Options and the
number of such shares covered by outstanding Options, and the exercise price per
share of the outstanding Options, shall be proportionately adjusted by the
Committee to reflect any increase or decrease in the number of issued shares of
Common Stock; provided, however, that any fractional shares resulting from such
adjustment shall be eliminated.

 

(2)           In the event of the proposed dissolution or liquidation of the
Corporation, or any corporate separation or division, including, but not limited
to, split-up, split-off or spin-off, or a merger or consolidation of the
Corporation with another corporation, the

 

7

--------------------------------------------------------------------------------


 

Committee may provide that the holder of each Option then exercisable shall have
the right to exercise such Option (at its then current Option Price) solely for
the kind and amount of shares of stock and other securities, property, cash or
any combination thereof receivable upon such dissolution, liquidation, corporate
separation or division, or merger or consolidation by a holder of the number of
shares of Common Stock for which such Option might have been exercised
immediately prior to such dissolution, liquidation, corporate separation or
division, or merger or consolidation; or, in the alternative the Committee may
provide that each Option granted under the Plan shall terminate as of a date
fixed by the Committee; provided, however, that not less than 30 days’ written
notice of the date so fixed shall be given to each Recipient, who shall have the
right, during the period of 30 days preceding such termination, to exercise the
Option as to all or any part of the shares of Common Stock covered thereby,
including shares as to which such Option would not otherwise be exercisable.

 

(3)           Paragraph 2 of this Section 7(h) shall not apply to a merger or
consolidation in which the Corporation is the surviving corporation and shares
of Common Stock are not converted into or exchanged for stock, securities of any
other corporation, cash or any other thing of value.  Notwithstanding the
preceding sentence, in case of any consolidation or merger of another
corporation into the Corporation in which the Corporation is the surviving
corporation and in which there is a reclassification or change (including a
change to the right to receive cash or other property) of the shares of Common
Stock (excluding a change in par value, or from no par value to par value, or
any change as a result of a subdivision or combination, but including any change
in such shares into two or more classes or series of shares) or the holders of
all of the outstanding voting securities of the Corporation immediately prior to
such consolidation or merger do not constitute the holders of a majority of the
outstanding voting securities of the Corporation immediately following such
consolidation or merger, the Committee may provide that the holder of each
Option then exercisable shall have the right to exercise such Option solely for
the kind and amount of shares of stock and other securities (including those of
any new direct or indirect parent of the Corporation), property, cash or any
combination thereof receivable upon such reclassification, change, consolidation
or merger by the holder of the number of shares of Common Stock for which such
Option might have been exercised.

 

(4)           In the event of a change in the Common Stock of the Corporation as
presently constituted into the same number of shares with a different par value,
the shares resulting from any such change shall be deemed to be the Common Stock
of the Corporation within the meaning of the Plan.

 

(5)           To the extent that the foregoing adjustments relate to stock or
securities of the Corporation, such adjustments shall be made by the Committee,
whose determination in that respect shall, in absence of bad faith or
mathematical error, be final, binding and conclusive.

 

(6)           Except as expressly provided in this Section 7(h) or the
applicable Option agreement, the Recipient shall have no rights by reason of any
subdivision or consolidation of shares of stock of any class, or the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class, or by reason of any

 

8

--------------------------------------------------------------------------------


 

dissolution, liquidation, merger, or consolidation or spin-off of assets or
stock of another corporation; and any issue by the Corporation of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number or price of shares of Common Stock subject to an Option.  The
grant of an Option pursuant to the Plan shall not affect in any way the right or
power of the Corporation to make adjustments, reclassifications, reorganizations
or changes of its capital or business structures, or to merge or consolidate, or
to dissolve, liquidate, or sell or transfer all or any part of its business or
assets.

 

(i)            No Rights as Shareholder - Non-Distributive Intent.

 

(1)           Neither a Recipient of an Option nor such Recipient’s legal
representative or heir shall be deemed to be the holder of, or to have any
rights of a holder with respect to, any shares subject to such Option until
after the Option is exercised and the shares are issued.

 

(2)           No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or other rights for which the record date is prior to the date such stock
certificate is issued, except as provided in Section 7 hereof.

 

(3)           Upon exercise of an Option at a time when there is no registration
statement in effect under the 1933 Act relating to the shares issuable upon
exercise, shares may be issued to the Recipient only if the Recipient represents
and warrants in writing to the Corporation that the shares purchased are being
acquired for investment and not with a view to the distribution thereof and
provides the Corporation with sufficient information to establish an exemption
from the registration requirements of the 1933 Act.  A form of subscription
agreement containing representations and warranties deemed sufficient as of the
date of adoption of this Plan is attached hereto as Exhibit B.

 

(4)           No shares shall be issued upon the exercise of an Option unless
and until there shall have been compliance with any then applicable requirements
of the U.S. Securities and Exchange Commission or any other regulatory agencies
having jurisdiction over the Corporation.

 

(j)            Other Provisions.  Option agreements authorized under the Plan
may contain such other provisions as the Committee deems advisable, including,
without limitation, the imposition of restrictions upon the exercise.,

 

(k)           Definition of “Cause.”   For the purposes of this Plan, the term
“Cause” shall mean (a) with respect to a specific Recipient, the definition
assigned to such term in an agreement between the Recipient and the Corporation,
and (b) bad faith or willful misconduct by the Recipient.

 

9

--------------------------------------------------------------------------------


 

                8.             Grant of Stock Bonuses.  In addition to, or in
lieu of, the grant of an Option, the Committee may grant Bonuses.

 

(a)           At the time of grant of a Bonus, the Committee may impose a
vesting period of up to ten years, and such other restrictions which it deems
appropriate.  Unless otherwise directed by the Committee at the time of grant of
a Bonus, the Recipient shall be considered a shareholder of the Corporation as
to the Bonus shares which have vested in the grantee at any time regardless of
any forfeiture provisions which have not yet arisen.

 

(b)           The grant of a Bonus and the issuance and delivery of shares of
Common Stock pursuant thereto shall be subject to reasonable approval by the
Corporation’s counsel of all legal matters in connection therewith, including
compliance with the requirements of the 1933 Act, the 1934 Act, other applicable
securities laws, rules and regulations, and the requirements of any stock
exchanges upon which the Common Stock then may be listed.  Any certificates
prepared to evidence Common Stock issued pursuant to a Bonus grant shall bear
legends as the Corporation’s counsel may reasonably deem necessary or
advisable.  Included among the foregoing requirements, but without limitation,
any Recipient of a Bonus at a time when a registration statement relating
thereto is not effective under the 1933 Act shall execute a Subscription
Agreement substantially in the form of Exhibit B.

 

(c)           Transferability of shares granted as a Bonus shall be restricted
as set forth in Section 7(g)(3), above.

 

                9.             Agreement by Recipient Regarding Taxes.

 

(a)           By accepting an Option or Bonus, each Recipient agrees that the
Corporation, to the extent permitted or required by law, shall have the right to
deduct a sufficient number of shares due to the Recipient upon exercise of the
Option or the grant of a Bonus to allow the Corporation to pay federal,
provincial, state and local taxes of any kind required by law to be withheld
upon the exercise of such Option or payment of such Bonus from any payment of
any kind otherwise due to the Recipient.  The Corporation shall not be obligated
to advise any Recipient of the existence of any tax or the amount which the
Corporation will be so required to withhold.

 

(b)           By accepting an Option or Bonus, each Recipient acknowledges that
the Corporation has advised such Recipient to discuss the grant of such Option
or Bonus with Recipient’s tax, legal, investment, and other advisors as
Recipient and such advisors determine to be appropriate, and that such
consultation shall include (to the extent determined by the Recipient and such
advisors to be appropriate or necessary) a discussion of the advisability of
making an election under Section 83 of the Internal Revenue Code.

 

(c)           In connection with any Option or receiving any shares underlying a
Bonus, the Corporation may require Recipient to affirm as correct the matters
set forth in Sections 9(a) and 9(b).

 

10

--------------------------------------------------------------------------------


 

                10.           Term of Plan.  Options and Bonuses may be granted
under this Plan from time to time within a period of ten years from the date the
Plan is adopted by the Board.

 

                11.           Amendment and Termination of the Plan.

 

                                (a)           Subject to the policies, rules and
regulations of any lawful authority having jurisdiction (including any exchange
with which the shares of the Corporation are listed for trading), the Board may
at any time, without further action by the shareholders, amend the Plan or any
Option granted hereunder in such respects as it may consider advisable and,
without limiting the generality of the foregoing, it may do so to ensure that
Options granted hereunder will comply with any provisions respecting stock
options in the income tax and other laws in force in any country or jurisdiction
of which any Option holders may from time to time be a resident or citizen, or
it may at any time without action by shareholders terminate the Plan; provided,
however, that any amendment that would require shareholder approval under
applicable state law, the rules and regulations of any national securities
exchange on which the Corporation’s securities then may be listed, the Internal
Revenue Code or any other applicable law, shall be subject to the approval of
the shareholders of the Corporation; further, provided, however, that any such
modification that may result from adjustments authorized by Section 7(h) hereof
or which are required for compliance with the 1934 Act, the Internal Revenue
Code, their rules or other laws or judicial order, shall not require such
approval of the shareholders.

 

                                (b)           Except as provided in Section 7
hereof, no suspension, termination, modification or amendment of the Plan may
adversely affect any Option previously granted, unless the written consent of
the Recipient is obtained.

 

                12.           Termination of Right of Action.  Every right of
action arising out of or in connection with the Plan by or on behalf of the
Corporation, or by any shareholder of the Corporation against any past, present
or future member of the Board, or against any employee, or by an employee (past,
present or future) against the Corporation will, irrespective of the place where
an action may be brought and irrespective of the place of residence of any such
shareholder, director or employee, cease and be barred by the expiration of
three years from the date of the act or omission in respect of which such right
of action is alleged to have risen.

 

                13.           Tax Litigation.  The Corporation shall have the
right, but not the obligation, to contest, at its expense, any tax ruling or
decision, administrative or judicial, on any issue which is related to the Plan
and which the Board believes to be important to holders of Options and Bonuses
issued under the Plan and to conduct any such contest or any litigation arising
therefrom to a final decision.

 

                14.           No Shareholder Approval.  The effectiveness of
this Plan and the right of the Committee to grant any Options or Bonuses
hereunder is not subject to approval by the Shareholders of the Corporation.

 

[End of Plan]

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF STOCK OPTION AGREEMENT

 

STOCK OPTION AGREEMENT

 

                STOCK OPTION AGREEMENT made as of this        day of
                        ,             , by and between Isonics Corporation, a
California corporation (the “Corporation”), and                                 
                                                     (the “Recipient”).

 

                In accordance with the Corporation’s 2008 Equity Plan (the
“Plan”), the provisions of which are incorporated herein by reference, the
Corporation desires, in connection with the services of the Recipient, to
provide the Recipient with an opportunity to acquire shares of the Corporation’s
no par value common stock (“Common Stock”) on favorable terms and thereby
increase the Recipient’s proprietary interest in the Corporation and incentive
to put forth maximum efforts for the success of the business of the
Corporation.  Capitalized terms used but not defined herein are used as defined
in the Plan.

 

                NOW, THEREFORE, in consideration of the premises and mutual
covenants herein set forth and other good and valuable consideration, the
Corporation and the Recipient agree as follows:

 

1.             Confirmation of Grant of Option.  Pursuant to a determination of
the Committee or, in the absence of a Committee, by the Board of Directors of
the Corporation made on                       ,            (the “Date of
Grant”), the Corporation, subject to the terms of the Plan and written
acceptance by the Recipient of this Agreement by not later than
                    ,          (the “Acceptance Date”), confirms that the
Recipient has been irrevocably granted on the Date of Grant, as a matter of
separate inducement and agreement, and in addition to and not in lieu of salary
or other compensation for services, a Stock Option (the “Option”) exercisable to
purchase                shares of Common Stock on the terms and conditions
herein set forth, subject to adjustment as provided in Paragraph 8 hereof.  If
the Recipient does not accept this Agreement by returning a signed copy hereof
to the Corporation by not later than the Acceptance Date, the Options granted by
the Board or the Committee shall be of no further force and effect.

 

2.             Option Price.  The Option Price of shares of Common Stock covered
by the Option will be $           per share (the “Option Price”) subject to
adjustment as provided in Paragraph 8 hereof.

 

3.             Vesting and Exercise of Option.

 

                                a.             Except as otherwise provided
herein or in Section 8 of the Plan, the Option shall vest and become exercisable
as follows:  (immediately upon acceptance by the Optionee executing the
signature page to this Stock Option Agreement and returning it to the

 

12

--------------------------------------------------------------------------------


 

Corporation (which must occur no later than                     ), or insert
other vesting schedule
                                                                                        );
provided, however, that no portion of the Option shall vest or become
exercisable unless the Recipient is an employee, officer, advisor, or consultant
of the Corporation on such vesting date.

 

                                b.             The Option may not be exercised
at any one time as to fewer than 100 shares (or such number of shares as to
which the Option is then exercisable if such number of shares is less than 100)
or a total Option Price of $1,000, whichever is greater.

 

                                c.             As provided in Section 7 of the
Plan, the Option may be exercised by written notice to the Secretary of the
Corporation accompanied by payment in full of the Option Price, or accompanied
by notice that Recipient is exercising such Option in accordance with the 
“cashless exercise rights” as provided in Section 7(d)(5) of the Plan.

 

4.             Term of Option.  The term of the Option will be through
                    ,         , subject to earlier termination or cancellation
as provided in this Agreement and the Plan.  The holder of the Option will not
have any rights to dividends or any other rights of a shareholder with respect
to any shares of Common Stock subject to the Option until such shares shall have
been issued (as evidenced by the appropriate transfer agent of the Corporation)
upon purchase of such shares through exercise of the Option.

 

5.             Transferability Restriction.  The Option may not be assigned,
transferred or otherwise disposed of, or pledged or hypothecated in any way
(whether by operation of law or otherwise) except in strict compliance with the
Plan.  Any assignment, transfer, pledge, hypothecation or other disposition of
the Option or any attempt to make any levy of execution, attachment or other
process will cause the Option to terminate immediately upon the happening of any
such event; provided, however, that any such termination of the Option under the
provisions of this Paragraph 5 will not prejudice any rights or remedies which
the Corporation may have under this Agreement or otherwise.

 

6.             Exercise Upon Termination.  The Recipient’s rights to exercise
this Option upon termination of employment or cessation of service as an
employee, officer, advisor or consultant shall be as set forth in
Section 7(e) of the Plan.

 

7.             Death, Disability or Retirement of Recipient.  The exercisability
of this Option upon the death, Disability or retirement of the Recipient shall
be as set forth in Section 7(f) of the Plan.

 

8.             Adjustments.  The Option shall be subject to adjustment upon the
occurrence of certain events as set forth in Section 7(h) of the Plan.

 

9.             No Registration Obligation.  The Recipient understands that the
Option is not registered under the 1933 Act and, unless by separate written
agreement, the Corporation has no obligation to so register the Option or any of
the shares of Common Stock subject to and issuable upon the exercise of the
Option, although it may from time to time register under the 1933 Act the shares
issuable upon exercise of Options granted pursuant to the Plan.  The Recipient

 

13

--------------------------------------------------------------------------------


 

represents that the Option is being acquired for the Recipient’s own account and
that unless registered by the Corporation, the shares of Common Stock issued on
exercise of the Option will be acquired by the Recipient for investment.  The
Recipient understands that the Option is, and the underlying securities may be,
issued to the Recipient in reliance upon exemptions from the 1933 Act, and
acknowledges and agrees that all certificates for the shares issued upon
exercise of the Option may bear the following legend unless such shares are
registered under the 1933 Act prior to their issuance:

 

The shares represented by this Certificate have not been registered under the
Securities Act of 1933 (the “1933 Act”), and are “restricted securities” as that
term is defined in Rule 144 under the 1933 Act.  The shares may not be offered
for sale, sold or otherwise transferred except pursuant to an effective
registration statement under the 1933 Act or pursuant to an exemption from
registration under the 1933 Act, the availability of which is to be established
to the satisfaction of the Company.

 

                The Recipient further understands and agrees that the Option may
be exercised only if at the time of such exercise the underlying shares are
registered and/or the Recipient and the Corporation are able to establish the
existence of an exemption from registration under the 1933 Act and applicable
state or other laws.

 

10.           Notices.  Each notice relating to this Agreement will be in
writing and delivered in person or by certified mail to the proper address. 
Notices to the Corporation shall be addressed to the Corporation, attention: 
President, at 5906 McIntyre Street, Golden, Colorado  80403, or at such other
address as may constitute the Corporation’s principal place of business at the
time, with a copy to: Herrick K. Lidstone, Jr., Esq., Burns, Figa & Will, P.C.,
6400 S. Fiddlers Green Circle, Suite 1000, Greenwood Village, CO 80111.  Notices
to the Recipient or other person or persons then entitled to exercise the Option
shall be addressed to the Recipient or such other person or persons at the
Recipient’s address below specified.  Anyone to whom a notice may be given under
this Agreement may designate a new address by notice to that effect given
pursuant to this Paragraph 10.

 

11.           Approval of Counsel.  The exercise of the Option and the issuance
and delivery of shares of Common Stock pursuant thereto shall be subject to the
reasonable approval by the Corporation’s counsel of all legal matters in
connection therewith, including compliance with the registration and reporting
requirements of the 1933 Act, the Securities Exchange Act of 1934, as amended,
applicable state and other securities laws, the rules and regulations
thereunder, and the requirements of any national securities exchange(s) upon
which the Common Stock then may be listed.

 

12.           Benefits of Agreement.  This Agreement will inure to the benefit
of and be binding upon each successor and assignee of the Corporation.  All
obligations imposed upon the Recipient and all rights granted to the Corporation
under this Agreement will be binding upon the Recipient’s heirs, legal
representatives and successors.

 

14

--------------------------------------------------------------------------------


 

13.           Effect of Governmental and Other Regulations.  The exercise of the
Option and the Corporation’s obligation to sell and deliver shares upon the
exercise of the Option are subject to all applicable federal and state laws,
rules and regulations, and to such approvals by any regulatory or governmental
agency which may, in the opinion of counsel for the Corporation, be required.

 

14.           Plan Governs.  In the event that any provision in this Agreement
conflicts with a provision in the Plan, the provision of the Plan shall govern.

 

                Executed in the name and on behalf of the Corporation by one of
its duly authorized officers and by the Recipient all as of the date first above
written.

 

 

ISONICS CORPORATION

 

 

 

Date                             ,

By:

 

 

Title:

 

 

                The undersigned Recipient has read and understands the terms of
this Option Agreement and the attached Plan and hereby agrees to comply
therewith.

 

Date                             ,

 

 

Signature of Recipient

 

 

 

 

Tax ID Number:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

Exhibit B

 

SUBSCRIPTION AGREEMENT

 

THE SECURITIES BEING ACQUIRED BY THE UNDERSIGNED HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933 OR ANY OTHER LAWS AND ARE OFFERED UNDER
EXEMPTIONS FROM THE REGISTRATION PROVISIONS OF SUCH LAWS.  THESE SECURITIES
CANNOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT IN
COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER CONTAINED IN THIS STOCK
SUBSCRIPTION AGREEMENT AND APPLICABLE SECURITIES LAWS.

 

                This Subscription Agreement is entered for the purpose of the
undersigned acquiring                            shares of the no par value
common stock (the “Securities”) of Isonics Corporation, a California corporation
(the “Corporation”), from the Corporation as a Bonus or pursuant to exercise of
an Option granted pursuant to the Corporation’s 2008 Equity Plan (the “Plan”).
All capitalized terms not otherwise defined herein shall be as defined in the
Plan.

 

                It is understood that no grant of any Bonus or exercise of any
Option at a time when no registration statement relating thereto is effective
under the U.S. Securities Act of 1933, as amended (the “1933 Act”) can be
completed until the undersigned executes this Subscription Agreement and
delivers it to the Corporation, and that such grant or exercise is effective
only in accordance with the terms of the Plan and this Subscription Agreement.

 

                In connection with the undersigned’s acquisition of the
Securities, the undersigned represents and warrants to the Corporation as
follows:

 

                1.             The undersigned has been provided with, and has
reviewed the Plan, and such other information as the undersigned may have
requested of the Corporation regarding its business, operations, management, and
financial condition (all of which is referred to herein as the “Available
Information”).

 

                2.             The Corporation has given the undersigned the
opportunity to ask questions of and to receive answers from persons acting on
the Corporation’s behalf concerning the terms and conditions of this transaction
and the opportunity to obtain any additional information regarding the
Corporation, its business and financial condition or to verify the accuracy of
the Available Information which the Corporation possesses or can acquire without
unreasonable effort or expense.

 

                3.             The Securities are being acquired by the
undersigned for the undersigned’s own account and not on behalf of any other
person or entity.

 

--------------------------------------------------------------------------------


 

                4.             The undersigned understands that the Securities
being acquired hereby have not been registered under the 1933 Act or any state
or foreign securities laws, and are, and unless registered will continue to be,
restricted securities within the meaning of Rule 144 of the General Rules and
Regulations under the 1933 Act and other statutes, and the undersigned consents
to the placement of appropriate restrictive legends on any certificates
evidencing the Securities and any certificates issued in replacement or exchange
therefor and acknowledges that the Corporation will cause its stock transfer
records to note such restrictions.

 

                5.             By the undersigned’s execution below, it is
acknowledged and understood that the Corporation is relying upon the accuracy
and completeness hereof in complying with certain obligations under applicable
securities laws.

 

                6.             This Agreement binds and inures to the benefit of
the representatives, successors and permitted assigns of the respective parties
hereto.

 

                7.             The undersigned acknowledges that the grant of
any Bonus or Option and the issuance and delivery of shares of Common Stock
pursuant thereto shall be subject to the prior reasonable approval by the
Corporation’s counsel of all legal matters in connection therewith, including
compliance with the requirements of the 1933 Act and other applicable securities
laws, the rules and regulations thereunder, and the requirements of any national
securities exchange(s) upon which the Common Stock then may be listed.

 

                8.             The undersigned acknowledges and agrees that the
Corporation has withheld                        shares for the payment of taxes
as a result of the grant of the Bonus or the exercise of an Option.

 

                9.             The Plan is incorporated herein by reference.  In
the event that any provision in this Agreement conflicts with ANY provision in
the Plan, the provisions of the Plan shall govern.

 

Date                             ,

 

 

Signature of Recipient

 

 

 

 

Tax ID Number:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------